DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 relating to Figure 1 in the reply filed on October 18, 2021, is acknowledged.
The traversal is on the grounds that the United States Patent and Trademark Office did not indicate a lack of unity of invention in the International Search Report on May 23, 2018.
This is not found persuasive because this Search Report was issued under a separate process with regard to International application PCT/US2018/021321, not the instant application.  Every application is treated on its own merits.  The Search Report has no bearing on prosecution of the instant application.
The traversal is further on the grounds that the independent claims share a special technical feature of a soil moving implement that is disposed in a middle region between first and second rows of plants (or disposed adjacent a rhizosphere of plants) that moves soil from the middle region between the first and second rows of plants (or from adjacent the rhizosphere) to at least the rhizosphere of at least one of the first and second row of plants as the soil moving implement traverses the field.
This is not found persuasive because this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Miller (U.S. 10,004,175).  Miller discloses (Fig. 3-12) a soil moving implement (160) that is disposed in a middle region between first and second rows of plants (or disposed adjacent a rhizosphere of plants) that moves soil from the middle region between the first and second rows of plants (or from adjacent the rhizosphere) to at least the rhizosphere of at 
The traversal is further on the grounds that the restriction is improperly grouped.  Specifically, Figs. 4A-E depict additions to Species 1 depicted in Fig. 1 and should be grouped along with Species 1.
This is found persuasive, and claims directed to Species 1 depicted in Figs. 4A-E will be examined on their merits.  However, this does not apply to the remaining species (Species II-III, Species IX-XVII), which are distinct from Species 1 and for which the grouping is still deemed proper.
The requirement is still deemed proper and is therefore made FINAL.
Applicant has indicated claims 1-2, 7, 9-11, 23-26, 30, and 33-35 read on the elected species, and no claims have been canceled.  However, claims 9, 10, 24, and 25 are clearly drawn to non-elected species.  Claim 9 is drawn to Species XI, claim 10 is drawn to Species XII, claim 24 is drawn to Species II, and claim 25 is drawn to Species X.  These species as disclosed are composed or arranged in a manner that excludes the elected Species 1, and would require further search and consideration.  Specifically, the use of a plow, as recited in claim 9, excludes the use of discs as in Species 1.  The use of knives, as recited in claim 10, excludes the use of discs as in Species 1.  The offset discs, as recited in claim 24, excludes the even disc arrangement of Species 1.  The addition of a coulter, as recited in claim 25 and as shown in Figs. 6A-6B, excludes the disc arrangement of Species 1, wherein the discs are arranged on a single, centered support member.  Therefore, these claims will be treated as withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1500” has been used to designate both an application unit (Figs. 5, 12-14) and a method (Fig. 15).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “123-4” (page 4, line 12).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 30 is objected to because of the following informalities:
Claim 30, line 2, “and the soil mover” seemingly should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, 12-13, 17, 21, 23, 26, 30, and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (U.S. 10,004,175).
Regarding claim 1, Miller discloses (Fig. 3-12) an implement for covering fluid deposited in the rhizosphere of plants growing in a field 5comprising: a frame (110); and a soil moving implement (160) attached to the frame and disposed in a middle region between first and second rows of plants (185; Fig. 12) that moves soil from the middle region between the first and second rows to at least the rhizosphere of at least one of the first and second row of plants as the soil moving implement traverses the field (Col. 5, lines 16-28).
Regarding claim 2, Miller further discloses that the soil moving implement moves soil to 0 to 5 inches from the plants (Col. 5, lines 16-28).
Regarding claim 7, Miller further discloses (Fig. 3-12) that the soil moving implement comprises at least one disc (160) to move soil to at least the rhizosphere of the plants.
Regarding claim 12, Miller further discloses (Fig. 3-12) a depth guide (depth wheel 170).
Regarding claim 13, Miller further discloses (Fig. 3-12) that the soil moving implement comprises at least one disc (160) to move soil to at least the rhizosphere of the plants, and the depth guide comprises a 15cylinder (the wheel 170 being a cylinder) disposed adjacent to (i.e., nearby) the at least one disc.
Regarding claim 17, Miller further discloses (Fig. 3-12) that at least one disc (160) is disposed on a support member (trailing arm 140) that is attached to the frame, the depth guide is a wheel that is attached to the support member.
Regarding claim 21, Miller further discloses (Fig. 3-12) a vertical member (vertical arm 130) attached to the frame and a support member (trailing arm 140) pivotably attached to the vertical member at an end opposite of the frame, the support member disposed rearwardly along a direction of travel, the soil moving implement disposed on the support member, and a biasing member (shock absorber 150) disposed between the vertical member and the support member to apply a force on the soil moving implement towards the soil (Col. 4, lines 31-35).
Regarding claim 23, Miller further discloses (Fig. 3-12) that the soil moving implement (160) comprises a first disc moving soil in a first direction and a second disc moving soil in a second direction opposite the first direction.
Regarding claim 26, Miller discloses (Fig. 3-12) a method for covering fluid deposited in the rhizosphere of plants growing in a field comprising: depositing fluid in the rhizosphere of plants while driving an implement through the field (using curved tubes 180); and moving soil with a soil moving implement (160) from a middle region between first and second rows of plants (185) to at least the rhizosphere of at least one of the first and second rows of plants to cover the fluid (Col. 5, lines 16-28).
Regarding claim 30, Miller discloses (Fig. 3-12) an implement for covering fluid deposited by an apparatus that deposits fluid in the rhizosphere of plants growing in a field comprising: a soil mover (160) attached to the apparatus, wherein the soil mover is disposed adjacent to the rhizosphere to move soil from being adjacent the rhizosphere to the rhizosphere (Col. 5, lines 16-28).
Regarding claim 33, Miller further discloses (Fig. 3-12) that the soil mover comprises a first disc (160) to move soil from being adjacent to a first row of plants to 0 to 5 inches from the first row of plants (Col. 5, lines 16-28).
Regarding claim 34, Miller further discloses (Fig. 3-12) that the soil mover comprises a second disc (160) to move soil from being adjacent to a second row of plants to 0 to 3 inches from the second row of plants (Col. 5, lines 16-28).
Regarding claim 35, Miller further discloses (Fig. 3-12) that the soil mover (160) comprises at least one disc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miller.
Miller discloses the elements of claim 1 as described above, and further discloses (Fig. 12) that the soil moving implement (160) is disposed in the middle region between a rhizosphere of the first row of plants and a rhizosphere of the second row of plants.
Miller does not disclose that an edge or boundary of the middle region is 3 to 15 inches from each rhizosphere of the first and second row of plants.
However, Miller discloses the general conditions of the claim, in that the soil moving implement is disposed in a region a substantial distance from each rhizosphere such that the soil moved by the soil moving implements would move laterally such distance toward each rhizosphere.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the edge or boundary of the middle region (i.e., the region the soil moving implement is disposed) to be any distance necessary from each rhizosphere of the first and second row of plants such that the soil moving implement can appropriately move soil to the desired area.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Goto (JP 2010 193776).
Regarding claim 8, Miller discloses the elements of claim 7 as described above, but does not disclose a deflector that is disposed adjacent to the at 30least one disc in a direction of soil movement.
However, Goto discloses (Fig. 1-4) a similar soil moving implement (rear row discs 40) disposed in a middle region between first and second rows of plants (P) that moves soil from the middle region between the first and second rows to at least the rhizosphere of at least one of the first and second row of plants as the soil moving implement traverses the field, wherein the soil moving implement comprises at least one disc to move soil to at least the rhizosphere of the plants, and further comprising a deflector (see below) that is disposed adjacent to the at 30least one disc in a direction of soil movement.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a deflector, as taught by Goto, in the implement of Miller.  Doing so would prevent accumulation of soil on the soil moving implement and promote greater effectiveness of the soil working implement in moving soil as desired.

    PNG
    media_image1.png
    396
    578
    media_image1.png
    Greyscale

Regarding claim 20, Miller discloses the elements of claim 12 as described above, but does not disclose a deflector that is disposed adjacent to the depth guide in a direction of soil movement.
However, Goto discloses (Fig. 1-4) a similar soil moving implement (rear row discs 40) disposed in a middle region between first and second rows of plants (P) that moves soil from the middle region between the first and second rows to at least the rhizosphere of at least one of the first and second row of plants as the soil moving implement traverses the field, wherein the soil moving implement comprises at least one disc to move soil to at least the rhizosphere of the plants, and further comprising a deflector (see above) that is disposed adjacent to the at 30least one disc in a direction of soil movement.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a deflector, as taught by Goto, adjacent to the soil moving implement (and therefore adjacent to, or i.e., nearby, the depth guide) of Miller.  Doing so would prevent accumulation of soil on the soil moving implement and promote greater effectiveness of the soil working implement in moving soil as desired.

Claims 14-15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Carlucci (U.S. 3,963,079).
Regarding claim 14, Miller discloses the elements of claim 12 as described above, and further discloses (Fig. 3-12) that at least one disc (160) is disposed on a support member (trailing arm 140) that is attached to the frame, and the depth guide (170) is attached to the support member.
Miller does not disclose that the depth guide is a ski.
However, Carlucci discloses a ground working implement comprising a depth guide (surface gauge means or ski 83) in the form of a ski.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the depth guide of Miller with that of Carlucci.  Both are known means in the art for maintaining a ground-working depth, and such a substitution would not affect the operation of the implement in any unexpected way.
Regarding claim 15, Miller further discloses (Fig. 3-12) in the combination above that the depth guide (170; the ski in the combination) is disposed under the support member, and that the depth guide is disposed on the support member at a rearward end of the support member along a direction of travel.
Regarding claim 22, Miller further discloses (Fig. 3-12) in the combination above a vertical member (vertical arm 130) attached to the frame, the support member pivotably attached to the vertical member at an end opposite of the frame, the support member disposed rearwardly along a direction of travel, the soil moving implement disposed on the support member, and a biasing member (shock absorber 150) disposed 4between the vertical member and the support member to apply a force on the soil moving implement towards the soil (Col. 4, lines 31-35).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Bassett (U.S. 2018/0288939).
Miller discloses the elements of claim 17 as described above, but does not disclose that the wheel (170) is disposed forward of the disc (160) along a direction of travel, or the wheel is disposed rearward of the disc along a 5direction of travel.
However, Bassett discloses (Fig. 1-7) implements (304, 502, 702) for use between rows (120, 122) of plants, comprising depth guides (310, 506, 508, 710, 712), wherein the depth guides are wheels, and wherein the wheels are disposed forward and/or rearward of the implements along a direction of travel.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the wheel of Miller forward or rearward of the disc along a direction of travel, as taught by Bassett.  Such a rearrangement would not affect the operation of the implement in any unexpected way.  Shifting the position of a component of an invention is a matter of routine design choice, and it has been held that such a rearrangement in unpatentable without modifying the operation of the device.  In re Japiske, 86 USPQ 70.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pajtas (U.S. 4,211,285);
Mayeda (U.S. 4,585,073);
Schultz (U.S. 4,779,684);
Wuertz (U.S. 7,314,012);
Muff (U.S. 2017/0049043).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671